      Case 2:19-cv-05547-DJH Document 34 Filed 01/31/20 Page 1 of 13



1    Mark Brnovich
     Attorney General
2    Firm Bar No. 14000
3
     Linley Wilson (027040)
4    Deputy Solicitor General
5    Kara Karlson (029407)
     Assistant Attorney General
6    2005 North Central Avenue
     Phoenix, AZ 85004-1592
7    (602) 542-4951
8    kara.karlson@azag.gov
     linley.wilson@azag.gov
9    adminlaw@azag.gov
10
     Mary R. O’Grady (011434)
11   Kimberly I. Friday (035369)
     Emma J. Cone-Roddy (034285)
12   OSBORN MALEDON, P.A.
13   2929 North Central Avenue, Suite 2100
     Phoenix, Arizona 85012–2793
14   (602) 640-9000
     mogrady@omlaw.com
15
     kfriday@omlaw.com
16   econe-roddy@omlaw.com
17   Attorneys for Defendant Arizona Secretary
18   of State Katie Hobbs

19                     IN THE UNITED STATES DISTRICT COURT
20                            FOR THE DISTRICT OF ARIZONA
21   Brian Mecinas, et al.,                      Case No: CV-19-05547-PHX-DJH
22                        Plaintiffs,            ARIZONA SECRETARY OF STATE’S
23   v.
                                                 REPLY IN SUPPORT OF MOTION TO
     Katie Hobbs, in her official capacity as    DISMISS
24
     Arizona Secretary of State,
25
                          Defendant.
26
27
28
      Case 2:19-cv-05547-DJH Document 34 Filed 01/31/20 Page 2 of 13



1           For nearly forty years, A.R.S. § 16-502(E) (the “Ballot Order Statute”) has
2    allowed Arizona’s counties to produce orderly, symmetrical ballots that allow voters to
3    easily find candidates running in the voters’ party of choice, while usually preventing any
4    one political party from securing the first position on the ballot statewide. Indeed, in all
5    but four general elections, the Republican and Democratic Parties have each had first
6    position in some, but not all of Arizona’s counties. And in the exceptions, it has been the
7    Democratic Party—not the Republican Party—that has secured first position throughout
8    the state. By providing clear and unambiguous instructions directly to the counties, the
9    Ballot Order Statute ensures that no election official can manipulate ballot order to favor
10   candidates or political parties of their choice. There are no allegations that the Ballot
11   Order Statute prevents any voter from voting, prevents any vote from being counted, or
12   makes the voting process more difficult.
13          Yet Plaintiffs cry foul. They claim that social statistics demonstrate that the Ballot
14   Order Statute has worked to perniciously cause a marginal number of voters to select
15   Republican Party candidates over Democratic Party ones, which supposedly dilutes
16   Plaintiffs’ votes. They demand that this Court enjoin the Arizona Secretary of State (the
17   “Secretary”), who neither implements or enforces the Ballot Order Statute, from
18   enforcing the Ballot Order Statute and instead implement some new ballot ordering
19   scheme that would supposedly be more fair.
20          Plaintiffs’ claims necessarily fail. Plaintiffs have not been injured by the Ballot
21   Order Statute. The Secretary has no power to redress their grievances. Her connection
22   with the Ballot Order Statute is attenuated at best. And Plaintiffs’ claim that ballot
23   ordering must be sufficiently fair under their cherry-picked advanced statistical analysis
24   is based on a standard that is not judicially manageable. But even if none of this were
25   true, Plaintiffs fail to allege a constitutional violation in need of redress. The Secretary’s
26   Motion to Dismiss must be granted.
27
28

                                                    1
      Case 2:19-cv-05547-DJH Document 34 Filed 01/31/20 Page 3 of 13



1                                             ARGUMENT
2    A.     Plaintiffs lack a legally cognizable injury.
3           Despite their best efforts, Plaintiffs fail to identify any legally cognizable injury
4    suffered by any of the six Plaintiffs.
5           1.     Voter Plaintiffs lack a legally cognizable injury.
6           Plaintiffs Mecinas, Serrano, and Vasko (“Voter Plaintiffs”) claim they have been
7    injured because the Ballot Order Statute “burden[s] [their] ability to engage in effective
8    efforts to elect Democratic Party candidates” and causes their votes to be “diluted relative
9    to that of voters who cast their ballots for Republican Party candidates.” (Doc. 13, ¶¶ 21–
10   23.)
11          Plaintiffs do not defend the first claimed injury. As the Secretary pointed out in
12   her motion, a vague allegation that a law might make it harder to achieve partisan
13   electoral victories is a generalized grievance about Voter Plaintiffs’ partisan preferences.
14   As the Supreme Court admonished in 2018, courts are “not responsible for vindicating
15   generalized partisan preferences.” Gill v. Whitford, 138 S.Ct. 1916, 1933 (2018); see also
16   Becker v. FEC, 230 F.3d 381, 390 (1st Cir. 2000) (when a “preferred candidate . . . has
17   less chance of being elected,” the “harm” is not “a restriction on voters’ rights and by
18   itself is not a legally cognizable injury sufficient for standing”). Plaintiffs cannot claim as
19   an injury that some candidates they might support in a future election may get less votes.
20          Plaintiffs’ vote dilution injury fairs no better. While vote dilution can be a
21   cognizable injury, Plaintiffs’ claim is not similar to any recognized vote dilution injuries.
22   See, e.g., Baker v. Carr, 369 U.S. 186, 206 (1962) (voters have standing to challenge a
23   grossly disproportionate distribution of voters across districts); United States v. Hays, 515
24   U.S. 737, 744-45 (1995) (plaintiffs who live in a racially gerrymandered district can sue
25   because the legislature treated them differently on the basis of race); Gill, 138 S.Ct. at
26   1930-31 (voters deliberately placed in a district designed to waste their vote have
27   suffered cognizable injury).
28          Rather than claim that Voter Plaintiffs’ vote has been diluted because of deliberate


                                                2
      Case 2:19-cv-05547-DJH Document 34 Filed 01/31/20 Page 4 of 13



1    action by the state to reduce its power, Plaintiffs’ complaint is that some voters simply
2    pick whatever candidate is first, and the state has failed to ensure perfect distribution of
3    these votes between “major parties.” No matter how Plaintiffs formulate it, their alleged
4    “injury” depends on this Court finding that some voters’ votes are so irrational as to not
5    be entitled to the same constitutional respect and deference as Voter Plaintiffs’ own
6    votes. This is insufficient for Article III standing. See Mann v. Powell, 333 F. Supp. 1261,
7    1264–65 (N.D. Ill. 1969) (dismissing registered voter for lack of standing, reasoning that
8    plaintiff’s allegation that the “state action may cause other voters to act irrationally” is
9    “an insufficient personal interest to state a cause of action”).
10          Plaintiffs have identified three cases they claim were correctly decided,
11   substantially similar, and support finding standing. None are persuasive. First, neither
12   Graves v. McElderry, 946 F. Supp. 1569, 1576-77 (W.D. Okla. 1996) nor Gould v.
13   Grubb, 536 P.2d 1337 (Cal. 1975) featured voters as plaintiffs, so neither court addressed
14   whether voters had standing. This leaves Plaintiffs only with one case, Jacobson v. Lee,
15   —F.Supp.3d—, 2019 WL 6044035, at *5 (N.D. Fla. Nov. 15, 2019). Though Jacobson
16   found that voters had standing to challenge a dissimilar ballot order scheme, the court
17   failed to identify what cognizable injury any voter supposedly suffered. It did not appear
18   to be based on a theory of vote dilution. Id. At most, Jacobson impermissibly found an
19   injury based on a “generalized partisan” grievance. Gill, 138 S.Ct. at 1933.
20          Voter Plaintiffs also allege they have standing on a theory of competitive standing,
21   but they ignore the Ninth Circuit’s holding in Townley v. Miller, 722 F.3d 1128 (9th Cir.
22   2013), which the Secretary cited in her motion to dismiss. In Townley, the Ninth Circuit
23   specifically rejected standing based on “siphoning effect” theories in ballot design—the
24   same injury Plaintiffs allege here. Id. at 1135-36. In that case, Plaintiffs alleged that the
25   inclusion of a “none of those candidates” line on Nevada ballots would siphon votes
26   away from their preferred candidate. Id. Despite Plaintiffs’ attempt to dress up their claim
27   in the language of vote dilution, their claimed injury is the same. And as Townley noted,
28   competitive standing has only been recognized in the Ninth Circuit when the allegations


                                                3
         Case 2:19-cv-05547-DJH Document 34 Filed 01/31/20 Page 5 of 13



1    deal with a candidate being unlawfully placed on the ballot. Id. at 1136. Moreover,
2    competitive standing has only ever been recognized for candidates and political parties,
3    not for voters. See Drake v. Obama, 664 F.3d 774, 782-83 (9th Cir. 2011) (collecting
4    cases brought by candidates and political parties).
5             2.     Committee Plaintiffs lack standing.
6             Plaintiffs Democratic National Committee, Democratic Senatorial Campaign
7    Committee, and Priorities USA (“Committee Plaintiffs”) lack standing under any theory.
8    They lack associational standing because they have identified nothing more than that
9    some of their members 1 may have a statistical probability of an injury. The Supreme
10   Court has rejected this theory. Summers v. Earth Island Institute, 555 U.S. 488, 499
11   (2009). They lack organizational standing because they have failed to allege that the
12   Ballot Order Statute causes them to expend additional resources, and that “but for” the
13   Statute, they would have used those resources to accomplish other aspects of their
14   mission. See Nat’l Council of La Raza v. Cegavske, 800 F.3d 1032, 1040-41 (9th Cir.
15   2015). And they lack competitive standing for the same reason Plaintiffs do—they do not
16   challenge the illegal inclusion of a candidate on the ballot.
17            Plaintiffs spend most of their response arguing they have shown associational
18   standing. Yet they fail to respond to Summers’s admonishment that associational standing
19   requires more than a “statistical probability” of an injury. Instead, they argue incorrectly
20   (at 5) that the Secretary conceded that candidates have standing. Candidate standing is
21   not the issue before the Court. Rather, the issue before the Court is whether an
22   organization has associational standing when it only alleges a statistical probability some
23   of its members might be injured; the Supreme Court says no.
24            Plaintiffs point to three cases they claim support a finding of associational
25   standing. None do. In Owen v. Mulligan, a candidate and his affiliated party sued the
26   postal service after the postal service illegally allowed his opponent access to a
27   discounted postal rate. 640 F.2d 1130, 1131-33 (9th Cir. 1981). The Ninth Circuit did not
28
     1
         Neither the DSCC nor Priorities USA alleges that they have members.

                                                 4
         Case 2:19-cv-05547-DJH Document 34 Filed 01/31/20 Page 6 of 13



1    consider whether the affiliated party alone would have had standing; additionally, the
2    alleged injury was real, and not merely a statistical probability that some unknown
3    candidate might be harmed by their position on the ballot. 2 The associational standing
4    discussion in Democratic National Committee v. Reagan, 329 F.Supp.3d 824, 841 (D.
5    Ariz. 2018) is likewise inapposite because the party presented testimony from affiliated
6    voters in the context of plaintiffs’ standing to challenge ballot collection and Election
7    Day voting procedures. But the Voter Plaintiffs here have not alleged an injury in
8    connection with the ballot order statute. And Texas Democratic Party v. Benkiser is
9    inapposite because it is a competitive standing case. 459 F. 3d 582, 587-88 (5th Cir.
10   2006) (finding party had standing to sue to keep opposing candidate from appearing on
11   the ballot unlawfully).
12           Plaintiffs’ attempt to claim organizational standing fairs no better. As the Ninth
13   Circuit has observed, to obtain organizational standing, a plaintiff must show “(1)
14   frustration of its organizational mission; and (2) diversion of its resources.” Smith v. Pac.
15   Props. and Dev. Corp., 358 F.3d 1097, 1105 (9th Cir. 2004). Plaintiffs first suggest—
16   wrongly—that they need only satisfy one of the two prongs. The Ninth Circuit has been
17   plain that both prongs must be satisfied. Even assuming Committee Plaintiffs can meet
18   the first prong, their generic allegations that they will have to spend additional money on
19   “Get Out the Vote (“GOTV”) assistance,” “voter persuasion efforts,” and making
20   “contributions and expenditures in the tens of millions of dollars to persuade and
21   mobilize voters to support Democratic Senate candidates” (Doc. 13, ¶¶ 24–26) are
22   insufficient. This is what political committees do—Plaintiffs cannot turn their normal
23   activities into a “harm” to manufacture standing. See, e.g., Gordon v. Virtumundo, Inc.,
24   575 F.3d 1040, 1054 (9th Cir. 2009) (discounting alleged “harm” consisting of doing the
25   “normal operations” of an organization).
26           Like Voter Plaintiffs, Committee Plaintiffs cannot exploit the narrow doctrine of
27
     2
      Despite Plaintiffs’ argument, they cannot plausibly claim all their candidates are injured.
28   Candidates running in or mostly in counties where Democrats are listed first cannot be
     “harmed” by the alleged primacy effect.

                                                5
      Case 2:19-cv-05547-DJH Document 34 Filed 01/31/20 Page 7 of 13



1    competitive standing to manufacture standing here. See Townley, 722 F.3d at 1135-36.
2    B.     The Secretary is not a proper defendant.
3           The Ballot Order Statute does not mention the Secretary. Nor does A.R.S. § 16-
4    503, which directs the board of supervisors in Arizona’s counties to prepare and print
5    ballots. Nor does the Ballot Order Statute offer any discretion in how the counties list
6    candidates—first, parties that fielded gubernatorial candidates in the prior election by
7    votes within the county, then parties that did not field candidates listed alphabetically,
8    then unaffiliated candidates, then a blank spot for write-in candidates. The Secretary did
9    not create this law and has no power to enforce it. The “line of causation” between her
10   actions is at best “attenuated,” which defeats standing. Allen v. Wright, 468 U.S. 737, 757
11   (1984), overruled in part on other grounds by Lexmark Int’l, Inc. v. Static Control
12   Components, Inc. 572 U.S. 118 (2014).
13          In response, Plaintiffs cite several other cases where the Secretary’s connection
14   with the claimed injury was more direct. For example, in Arizona Democratic Party v.
15   Reagan, the plaintiff party challenged the legality of a voter registration deadline after the
16   “Secretary made the determination concerning the . . . deadline.” No. CV-16-03618-
17   PHX-SPL, 2016 WL 6523427, at *7 (D. Ariz. Nov. 3, 2016). Similarly, in Democratic
18   National Committee v. Reagan, Plaintiffs challenged the combined effect of several
19   Arizona laws and the Arizona Election Procedures manual regarding the non-counting of
20   out-of-precinct votes. No. CV-16-01065-DLR, at 1 (D. Ariz. Mar. 3, 2017). Judge Rayes
21   held he could grant meaningful relief because he could order the Secretary to proscribe a
22   rule, and the Secretary’s co-defendant, the Attorney General, would be “authorized to
23   prosecute county officials who violate it.” Id. at 7.
24          Here, the facts are markedly different. First, Plaintiffs contention that the
25   Secretary can be sued because she is the “Chief Elections Officer” is misleading at best.
26   The Secretary serves in this role under A.R.S. § 16-142 for limited purposes where
27   federal law requires the state to have a point person. Her authority is constrained to what
28   is expressly granted to her by state law. Ariz. Const. art. V, § 9. Second, Plaintiffs do not


                                                6
      Case 2:19-cv-05547-DJH Document 34 Filed 01/31/20 Page 8 of 13



1    challenge the Election Procedures Manual, or any other decision made by the Secretary.
2    Third, the Secretary has absolutely no discretion in how candidates from parties that
3    participated in the previous election are to be listed. As a convenience, she identified the
4    Ballot Order Statute’s directives in the Election Procedures Manual, but the order is
5    established by statute. Indeed, Plaintiffs claim the county officials who actually prepare
6    and print ballots are not the proper defendants because they “have no discretion” in how
7    they go about the task. The same is true for the Secretary—she has no discretion to set
8    ballot order.
9           The Secretary has no more than an attenuated connection with the Ballot Order
10   Statute. Thus, the Plaintiffs lack standing to pursue their claims against her.
11   C.     The Secretary is immune from lawsuit.
12          Similarly, the Secretary is immune from lawsuit because a “general supervisory
13   power over the persons responsible for enforcing the challenged provision” is insufficient
14   to invoke the Ex parte Young exception and subject a state official to suit. Coal. to
15   Defend Affirmative Action v. Brown, 674 F.3d 1128, 1134 (9th Cir. 2012) (citation
16   omitted).
17          Plaintiffs argue (at 13) that the Secretary has a “duty to enforce the election laws,”
18   which makes her subject to suit. It is unclear where they have found this duty. They seem
19   to point to A.R.S. § 16-452, which authorizes the Secretary to promulgate rules related to
20   “producing, distributing, collecting, counting, tabulating and storing ballots,” but those
21   rules must ultimately comport with state law, including the Ballot Order Statute. A.R.S.
22   § 16-452(A). And the Secretary is not vested with the authority to initiate criminal
23   prosecutions for violations of those rules.
24   D.     Plaintiffs’ claims lack a judicially manageable standard.
25          Arizona’s Ballot Order Statute does not lock any one party into the first position
26   on the ballot. Rather, it causes the order of political parties on the ballot to be rotated
27   based on the outcome of the prior gubernatorial race in each county. Plaintiffs complain
28   that the rotation is not perfect enough, and has allegedly provided a “consistent, unfair,


                                                7
      Case 2:19-cv-05547-DJH Document 34 Filed 01/31/20 Page 9 of 13



1    and arbitrary electoral advantage” to a party they do not support. (Id. ¶ 61.) Since no
2    party will be listed first throughout the state, Plaintiffs will apparently seek to prove that
3    the advantage of being first given to their party’s candidates in some counties will be
4    outweighed by the advantage of going first by another party’s candidates in different
5    counties.
6           Plaintiffs’ attempt to cast this as a simple, straightforward, and justiciable
7    constitutional issue plainly fails in light of Rucho v. Common Cause, 139 S.Ct. 2484
8    (2019). In Rucho, though not an identical context, the Supreme Court admonished that
9    courts require “judicially discernible and manageable” standards. Id. at 2498 (citation
10   omitted). These standards “must be grounded in a ‘limited and precise rationale’ and be
11   ‘clear, manageable, and politically neutral.’” Id. quoting Vieth v. Jubelirer, 541 U.S. 267,
12   306-08 (2004) (opinion of Kennedy, J.). And the Supreme Court specifically
13   distinguished constitutional claims that rely on complex statistical modeling, rather than
14   those that were “relatively easy to administer as a matter of math.” Rucho, 139 S.Ct. at
15   2501. Just as courts cannot enjoin a legislative map on the basis of a complex statistical
16   model showing it is supposedly unfair, they cannot enjoin a ballot ordering scheme on the
17   basis of a complex statistical model supposedly showing it is unfair in the aggregate.
18          Plaintiffs first argue that Rucho has no application beyond partisan
19   gerrymandering cases. The Ninth Circuit disagrees. See Juliana v. United States, —
20   F.3d—, 2020 WL 254149, at *9, (Jan. 17, 2020) (extending Rucho to claim unrelated to
21   partisan gerrymandering and vacating district court injunction). Plaintiffs cannot ask this
22   Court to ignore Rucho. A constitutional standard that requires a complex, mathematical
23   comparison to a baseline “fair” primacy effect is no different. See Id. at *9 (observing
24   that Rucho’s holding is that “a proposed standard involving a mathematical comparison
25   to a baseline election map is too difficult for the judiciary to manage”).
26          Plaintiffs next argue (at 16) that this Court can adjudicate this claim because all
27   they ask is that this Court find that certain votes are not intentional but “windfall” votes,
28   and Arizona has a constitutional obligation to “distribut[e]” these windfall votes


                                                8
     Case 2:19-cv-05547-DJH Document 34 Filed 01/31/20 Page 10 of 13



1    “equally.” It is unclear why Plaintiffs believe an invitation for courts to declare that some
2    votes are less constitutionally meaningful than others is a point in their favor; as the
3    Fourth Circuit has observed, nothing in the Constitution would appear to grant courts this
4    power. See Libertarian Party of Va. v. Alcorn, 826 F.3d 708, 718 (4th Cir. 2016)
5    (expressing doubt that courts can treat “some voters’ choices a[s] less constitutionally
6    meaningful than the choices of other supposedly more informed or committed voters”).
7           Plaintiffs also argue that the claim is justiciable because “Arizona is patently
8    aware of what a ‘fair’ ballot order looks like and how to implement it.” This entirely
9    misses the point of non-justiciability analysis. That Arizona might be able to develop
10   some more “fair” system from the Plaintiffs’ perspective is not an invitation for the
11   judiciary to solve a problem. See Juliana, 2020 WL 254149, at *10 (“Not every problem
12   posing a threat—even a clear and present danger—to the American Experiment can be
13   solved by federal judges.”). Federal courts “have no commission to allocate political
14   power and influence in the absence of a constitutional directive or legal standards to
15   guide [courts] in the exercise of such authority.” Rucho, 139 S.Ct. at 2508. That
16   Arizona—whether through the Secretary, Arizona’s legislature, or Arizona’s courts—
17   might be able to develop a more “fair” system does not mean it is the province of federal
18   courts to mandate it.
19          Nor is extending Rucho to similar claims, such as Plaintiffs’, that seek to declare
20   elections regulations unconstitutional based on advanced statistical analysis of their
21   partisan effect an invitation to “hold that essentially any elections-related challenge with
22   political ramification is non-justiciable” as Plaintiffs claim (at 15). Plaintiffs cite
23   Democratic National Committee v. Hobbs, No. 18-15845 (9th Cir. Jan. 27, 2020) (en
24   banc), to argue their claims are justiciable, but Hobbs applied a statutory standard (see,
25   e.g., slip op. 34 and 35) set out by Congress and did not ask any court to reallocate votes
26   based on some statistical model of fairness. Rucho forbids only the narrow class of
27   claims, such as Plaintiffs’, which seek to impose “fairness” and reallocate partisan power
28   based on advanced statistical modeling.


                                                 9
      Case 2:19-cv-05547-DJH Document 34 Filed 01/31/20 Page 11 of 13



1    E.      Plaintiffs fail to state a claim under the First or Fourteenth Amendments.
2            While the Court need not reach the merits of Plaintiffs’ claims given the numerous
3    fatal jurisdictional flaws, Plaintiffs fail to state a claim. No matter how Plaintiffs describe
4    their claim, it boils down to an allegation that it violates their constitutional rights under
5    the First and Fourteenth Amendments if candidates from the political party they support
6    are listed first on only some of the ballots in Arizona, and second on others. Plaintiffs fail
7    to articulate any plausible burden on any protected right. And for good reason: all the
8    statute does is sometimes require Plaintiffs to select a candidate closer to the bottom of
9    the list.
10           Rather, Plaintiffs rely on a strained theory of “vote dilution” that does not allege
11   Arizona has sought to reduce their political power, but rather that Arizona has failed to
12   account for the possibility that some voters might be casting irrational votes based on
13   ballot order, and that Arizona should be trying to ensure these irrational votes are evenly
14   distributed. This claim is a non-starter because “[v]oters have no constitutional right to a
15   wholly rational election, based solely on reasoned consideration of the issues and the
16   candidates’ positions, and free from other ‘irrational’ considerations[.]” Clough v. Guzzi,
17   416 F. Supp. 1057, 1067 (D. Mass. 1976). As the Fourth Circuit has observed, “mere
18   ballot order neither denies the right to vote, nor the right to appear on the ballot, nor the
19   right to form or associate in a political organization.” Libertarian Party of Va., 826 F.3d
20   at 717. Certainly, the minimal burden suffered by Plaintiffs is wholly justified by the
21   State’s legitimate interests in an orderly, symmetrical ballot. See id. at 719-20 (noting that
22   election officials have a good reason for designing ballots that minimize confusion).
23           Plaintiffs spend nearly a page of their response insisting that the
24   Anderson/Burdrick balancing test applies to their claims, such as they are, a point the
25   Secretary did not dispute. Next, Plaintiffs note that some courts have found ballot
26   ordering systems that uniformly place a single party in the first position throughout the
27   state are unconstitutional, an irrelevant point because Arizona does not.
28           Plaintiffs suggest that the Ninth Circuit held in Soltysik v. Padilla, 910 F.3d 438


                                                10
     Case 2:19-cv-05547-DJH Document 34 Filed 01/31/20 Page 12 of 13



1    (9th Cir. 2018) that it is never appropriate to dismiss a challenge to an election law under
2    Rule 12(b)(6). Soltysik made no such holding. Rather, when a plaintiff “adequately
3    plead[s] . . . more than a minimal burden,” further factual development is necessary. Id. at
4    449. When the burden is minimal, dismissal may be appropriate. See, e.g., Storer v.
5    Brown, 415 U.S. 724, 728 (1974) (affirming dismissal of challenges to election law);
6    Rubin v. City of Santa Monica, 308 F.3d 1008, 1012-13, 1019-20 (9th Cir. 2002) (same).
7    Here, Plaintiffs have not adequately pleaded more than the minimal burden of having to
8    look slightly lower down the page. Libertarian Party of Va., 826 F.3d at 717 (finding that
9    ballot order laws impose “only a minimal burden on First and Fourteenth Amendment
10   rights”). Their claims are thus appropriate for resolution now. See id. at 712–21
11   (affirming district court’s dismissal under Rule 12(b)(6) regarding a ballot order law).
12 F.       Conclusion.
13          The Court should dismiss the complaint in its entirety.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              11
     Case 2:19-cv-05547-DJH Document 34 Filed 01/31/20 Page 13 of 13



1         Respectfully submitted this 31st day of January, 2020.
2                                                  OSBORN MALEDON, PA
3                                                   s/ Mary R. O’Grady
4                                                  Mary R. O’Grady (011434)
                                                   Kimberly I. Friday (035369)
5                                                  Emma J. Cone-Roddy (034285)
6                                                  OSBORN MALEDON, P.A.
                                                   2929 North Central Avenue, Suite 2100
7                                                  Phoenix, Arizona 85012–2793
                                                   (602) 640-9000
8
9
                                                   MARK BRNOVICH
10                                                 ATTORNEY GENERAL
11
                                                   Linley Wilson (027040)
12                                                 Deputy Solicitor General
                                                   Kara Karlson (029407)
13                                                 Assistant Attorney General
14                                                 2005 North Central Avenue
                                                   Phoenix, AZ 85004-1592
15                                                 Telephone (602) 542-4951
                                                   Facsimile (602) 542-4385
16
17                                                 Attorneys for Defendant Arizona
                                                   Secretary of State Katie Hobbs
18
19
20
21
22
23
24
25
26
27
28

                                              12
